Title: VIII. American Commissioners to William Carmichael, 12 September 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Carmichael, William



Sir

Mr. Barclay will deliver you this letter in his way to Morocco.
We have appointed him to this negotiation in hopes of obtaining the friendship of that State to our country, and of opening by that means the commerce of the Mediterranean, an object of sufficient importance to induce him to accept of the trust.
We recommend him and Colo. Franks who goes with him to your attention and assistance, and we particularly desire you to  interest the court of Spain in his favour if you think it practicable. Your success upon many occasions with the Spanish Ministers, gives us hopes that you may obtain for him, Instructions or Letters to Spanish Consuls or other Gentlemen which may contribute both to the comfort of his travels and the success of his Mission.
Any Dispatches, for us, which he may convey to you, your own just sense of the importance of them will induce you to transmit to us with all possible care.
We are informed of the friendly attention of the court of Madrid to the case of our fellow citizens late in captivity as well as on many other occasions, and if you think it will not be taken amiss, you will oblige us by expressing our grateful sense of it wherever you think proper.
With great esteem We have the honour to be Sir Your Most obedt. & Most humble Servts.,


London Septr. 12 1785
John Adams



Th: Jefferson


